 SHEET METAL WORKERS, LOCAL NO. 28Sheet Metal Workers International Association, LocalUnion No. 28,AFL-CIO,andDiesel Construction,a division of CarlA.Morse,Inc., and AssociatedBrickMason Contractors of New York,Inc.,' andBricklayers UnionNo. 34, New York,affiliated withthe NewYorkExecutive Committee for Bricklay-ers,Masons and Plasterers International Union ofAmerica,AFL-CIO? Case 2-CD-425November 9, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of charges by Associated Brick MasonContractors of New York, Inc.,3 alleging violations bythe Sheet Metal Workers of Section 8(b)(4)(D) of theAct. A hearing was held before Hearing Officer MaryW. Taylor on June 21 and 30, and July 8, 1971. Allparties were afforded an opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing upon the issues.4 At the hearing theSheet Metal Workers filed a motion to quash, whichwas opposed by the ABMC and the Bricklayers.Thereafter, the Sheet Metal Workers and the Brick-layers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Briefs of the parties were duly considered.Upon the entire record in this case, the Board makesthe following findings:I.THE EMPLOYERSThe parties stipulated, and we find, that La SalaMason Corporation and Diesel Construction, adivision of Carl A. Morse, Inc., are engaged incommerce within the meaning of the Act.1The name of the Charging Party appears as corrected at the hearing.zThe name of this Union appears as corrected at the hearing3Herein referred to as ABMC. The other parties are referred torespectively as the Sheet Metal Workers; the Employers or Diesel, Falk,Federal, and La Sala; and the Bricklayers.4Although served with the notice of hearing and afforded theopportunity to be present and to be represented by counsel, Diesel, Falk,Federal, and La Sala did not enter an appearanceH. THE LABOR ORGANIZATIONSINVOLVED79The parties stipulated, and we find, that theRespondent, Sheet Metal Workers, and the Bricklay-ers are labor organizations within the meaning of theAct.III.THE DISPUTEA.Background and FactsThe present dispute arose over the construction ofwalls or enclosures surrounding air-conditioning fansand other unit components to be installed in a 35-story office building being erected at 22 CourtlandtStreet,New York, New York. These walls orenclosures are referred to in the construction industryas casings or plenums.5 Diesel, the general contractor,subcontracted this work to La Sala, pursuant tospecifications and plans of the building's architects,engineers, and owners calling for the use of masonrymaterials in the construction of casings and plenumsthroughout the building, along with all other masonryand brickwork to be done in the building. La Sala'semployees are members of or represented by theBricklayers,which has collective-bargaining agree-ments with ABMC, of which La Sala is a member.Sometime prior to November 1970, La Sala's employ-eesbegan constructing themasonry walls thateventually would surround the air-conditioning unitsto be installed in the sub-basement of the building.InDecember 1970, air-conditioning fans weredelivered to the jobsite. Because of their large size,these fans had to be installed before the wallssurrounding them could be completed. Federal SheetMetal Co., whose employees are members of orrepresented by the Sheet Metal Workers, was toinstallthe fans and erect air-conditioning equipmentand ducts in the building, under subcontract from J.T. Falk and Co. Falk had been engaged by Diesel asthemechanical contractor for the installation ofheating, ventilating, and air-conditioning systems.The terms of Falk's contract with Diesel specificallyexcluded the work of constructing masonry shafts,casings, and plenums. Diesel had no collective-bar-gaining agreements with the Sheet Metal Workers orBricklayers. The recordis silent inthis regard as toFalk.As of the latter part of January 1970, the fans hadnot been installed. On inquiry, Diesel's construction5The SheetMetalWorkers contendsstronglythat in the air-conditioning trade casings are the was and partitions enclosing the air-conditioning units while plenums are air chambers through which air isdrawn and fed such units,And that thesignificance of the distinction restsin the respectivefunctioneach is requiredto perform. Citing exampleswhere theterms casings and plenums have been used interchangeably, theBricklayers contends that the only distinction of note is one of semantics.194 NLRB No. 18 80DECISIONS OF-NATIONAL LABOR RELATIONS BOARDsuperintendent was advised by Federal's foreman,who was a member of the Sheet Metal Workers, andagaina day or so later by the shop steward of theSheetMetalWorkers on the job, that Federal'semployees had refused to install the fans because thewalls enclosing them were to be made of masonry. Itappears in this connection that a member of the SheetMetal Workers at the jobsite had complained to theforeman in October 1970 that Federal's plans for thewalls to be constructed of masonry violated the SheetMetal Workers collective-bargaining agreement withthe Sheet Metal Contractors Association of New YorkCity, Inc., of which Federal was a member. Theforeman had promptly informed the Sheet MetalWorkers of this complaint. The Union investigatedand advised the complainant in October 1970 that thecontractwas, infact, violated.6In February 1971, Gus Pasquinucci, a businessagent of the Sheet Metal Workers, demanded ofDiesel that the above walls be made of sheet metal,otherwise, itsmembers would not install the fans.?Subsequently, on or about March 23 or 24, 1971,Diesel attended a meeting of the Sheet MetalContractors Association at the invitation of the SheetMetal Workers. During the course of the meeting theSheet Metal Workers offered to permit Diesel to erectthe walls with a combination of sheet metal andmasonry, if Diesel agreed that on all other of its, jobssimilar walls would be erected entirely of sheet metal.When Diesel refused, the Sheet Metal Workersreplied it was worried about a slowdown if the matterwere adjudicated (specifically mentioning the NLRB)and resulted in a decision unfavorable to them.8 OnMarch 24, 1971, Diesel sent La Sala a letter instruct-ing it to stop construction of the walls in view of theSheetMetalWorkers refusal to work on the fansunlessDiesel's plans were changed to replace mason-ry with sheet metal.On April 26, 1971, whilea hearing on the 10(1)petition seeking an injunction against the Sheet MetalWorkers in this case was in progress before the UnitedStates District Court for the Southern District of NewYork, Federal's employees walked off the job at theCourtlandt Street building. The walkout by theseemployees ended 3 days later upon the issuance by thecourt of a temporary injunction against their union.9B.Contentions of the PartiesThe Sheet Metal Workers claims that the notice of6While there is no direct evidence in the record that other membersemployed by Federal were then advised of the asserted contract violation,there is uncontradicted evidence that a formal report of contract violationwas filed with the Sheet Metal Workers 4 or 5 months later and that Unionfileda grievance under its contract with the Sheet Metal ContractorsAssociation alleging a contract violation by Federal. This grievance hadnot been resolved at the time of the hearing in the instant case.7This is the testimony of Miller, Diesel's president. Pasquinuccihearing encompassing "the assignment of workinvolved in the construction of walls or otherenclosures surrounding air-conditioning fans on allconstruction projects within the territorial jurisdictionof the Sheet Metal Workers . . . which walls orenclosuresare commonly referredto asplenums orcasings," should be quashed for tworeasons: (1)There is no jurisdictional dispute between it and theBricklayers because it does not claim the masonrywork and the Bricklayers does not claim sheet metalwork. Its sole dispute is with Diesel and its subcon-tractors over the choice of masonry rather than sheetmetal construction and with Federal over its accept-ance of a contract which in effect excluded the use ofsheetmetal in the construction of casings andplenums. Thusit assertsthere is no evidence that thereare competing unions contesting for particular work.(2)Thereisnoprobable cause for finding that an8(b)(4)(D) violationexistsas all that occurred was theaction of Federal's employees,themselves,decidingnot to workbecauseof the use of masonrycasings.SheetMetalWorkers argues, however, that in theevent the Board decides otherwise, the work indispute should be awarded them based upon (1) theirsuperior skills, experience, and knowledge in the air-conditioning field; (2) the work involves casings andnot plenums; (3) company and industry practice; (4)the efficiency and economy of sheet metal overmasonry in the constructionof casings; (5) the breachof contract by Federal in making the decision to usemasonry instead of sheet metal; and (6) the lack of abinding arbitrationagreementor award onalltheparties, such as Diesel, and the fact that a pastarbitration between the Bricklayers and Sheet MetalWorkers that is in evidencerelatessolely to plenumsand does not assign the work of either trade to theother.Bricklayers, in opposing themotion to quash,contends that a jurisdictional dispute exists by virtueof the demands of the Sheet Metal Workers that sheetmetal be substituted for masonry in the constructionof casings and plenums in the Courtlandt Streetbuilding since this would cause La Sala and itsemployees represented by the Bricklayers to bereplaced by Federal and its employees represented bythe Sheet Metal Workers. In claiming the disputedwork, Bricklayers has taken the position that (1) thearchitect, engineer, and owner of the building decidedon the use of masonry for efficiency and economy ofadmittedthatMillercalled him inFebruary or March, butdenied thattheir conversation pertained to the instant jobsite at22 CourtlandtStreet.aThis is thetestimony of Miller as to what wassaid by Farrell, thepresident of the SheetMetalWorkers. Farrell denied that he made anywork demands or mentioned a slowdown9IvanCMcLeod,RegionalDirectorv.SheetMetalWorkersInternational Association, Local Union28, AFL-CIO,334 F.Supp. 1098. SHEET METALWORKERS,LOCAL NO. 28operation; (2) custom, practice, and skill requirebricklayers to construct walls surrounding air-condi-tioning fans and equipment whenever masonrymaterial is specified; (3) the local Building TradesEmployers Association so decided in an arbitrationbetween Bricklayers and Sheet Metal Workers; (4)Federal never had the work contracted to it; and (5)the terms casings and plenums are interchangeableand meaningless in determining which union shouldbe awarded the work.C.Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Weso find and, accordingly, deny the Sheet MetalWorkers motion to quash for the following reasons.While the Sheet Metal Workers disclaims masonrywork and the Bricklayers disclaims sheet metal work,we find that both Unions claim the work in dispute asdescribed in the above notice of hearing. Thus,although the Sheet Metal Workers disclaims anyinterest in masonry work, and while it is true that theSheet Metal Workers only demanded of the generalcontractor that the work specifications and materialsbe changed, the effect of its demands that themasonry work be replaced by sheet metal work wouldbe to replace work done by members of the Bricklay-erswithwork performed by its own members.Although the Bricklayers disclaims sheet metal work,it claims the masonry work performed by its mem-bers. Thus there are competing claims for work by twocontesting unions. 10That the Sheet Metal Workers action stems from itsobjections to the use of masonry rather than sheetmetal casings or plenums does not detract from thejurisdictional nature of the dispute nor make thedispute any less a dispute between two competinggroups of employees. In analagous situations theBoard has held that the scope of 8(b)(4)(D) is notlimited to competing groups of employees working forthe same employer, but also extends to efforts to forcethe indirect assignment of work from employees ofone employer to employees of another.'1 In theinstant matter, the same elements are present (Federalsubstituted for La Sala, Sheet Metal Workers forBricklayers)with only the added factor that themethod and materials to be used in the construction10N LR.B v Radio & Television Broadcast EngineersUnion, Local 1212[ColumbiaBroadcasting System],364 U S 573.11International Longshoremen's and Warehousemen'sUnion Local 19, etal. (AmericanMail Line, Ltd),144 NLRB 1432, 1439-40.Local Union No.3,InternationalBrotherhood of ElectricalWorkers, AFL-CIO (WesternElectric,Inc.),141NLRB888, 894;andInternational Longshoremen'sAssociation(Motor TransportLabor Relations,Inc.),127 NLRB 35, 38, fn. 2.12Ibid81of casings and plenums would also be different.Accordingly, we find that a jurisdictional disputeexists.12We also find without merit the Sheet Metal Workersclaim that there is no jurisdictional dispute herebecause it was merely protesting Federal's purportedviolation of its collective-bargaining agreement whichtheUnion interprets as prohibiting acceptance byFederal of air-conditioning work which does notinclude sheet metal casings. On its face the agreementonly prohibits the subcontracting of sheet metal work.Nevertheless, we do not find it necessary to rule on thereasonablenessof the Sheet Metal Workers interpre-tation of the agreementsincethe existence of analleged breach of contract by Federal does not alterthe nature of the present dispute, which, in fact,centers on the demand of the Sheet Metal Workersthat the work of constructingcasingsor plenums beassigned to its membersusingsheet metal materials.13Nor do we find any substance to the Sheet MetalWorkers contention that it was seeking to preservework for its members by compelling Federal'scompliance to the collective-bargaining agreement inquestion since it is clear that Federal was neverassigned the work of constructing the casings orplenums around the air-conditioning units, and thus,never had that work to contract out.With regard to the contention of the Sheet MetalWorkers that it was not responsible for the conduct ofitsmembers who are Federal's employees in refusingto install the fans and in walking off the job, the Boardis not charged with finding in a jurisdictional disputecontext that a violation did in fact occur; onlyreasonable cause to believe that there has been aviolation is needed.14Without ruling on any of thecredibilityissuesarising from the denials of the SheetMetal Workers witnesses, we find that such reasona-ble cause exists based on the evidence that the SheetMetal Workers threatened Diesel on one occasion notto install the fansunless itsdemands were met and onanother to engage in a work slowdown. We also findin view of all the circumstances, including SheetMetal Workersclaimthat it is entitled to the disputedwork and our finding above that its agents threatenedcertain actionunless itobtained such work, that theentire sequence of events may reasonably be inter-preted as establishing that Sheet MetalWorkerstransmitted advice to Federal's employees at theCourtlandt Street building that the use of masonry in13UnitedBrotherhoodof Carpentersand Joinersof America, Local No.753,AFL-CIO (BlountBros.Corporation),175 NLRB 496.InternationalUnion of OperatingEngineers,Local 520, AFL-CIO (Home BuildingContractors, Inc.),168 NLRB 256, 257;and Local 110,Sheet MetalWorkersInternationalAssociation,AFL-CIO(Brown andWilliamsonTobaccoCorporation),143 NLRB 947, 95114UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO(Wendnagel & Company),116 NLRB1063, 1066. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDthewalls surroundingtheair-conditioning fansviolated the contract Federal had with that Union,thus inducing them to refuse to install the fans and tosubsequently engagein a strike.15 Accordingly, thedispute isproperly before theBoard for determina-tion under Section10(k) of the Act.D.The Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.As the Board has stated, its determination in ajurisdictional dispute case is an act of judgment basedupon commonsense and experience in the weighing ofthese factors. In this connection, we consider thefollowing factors:1.Industry and area practiceSheetMetal Workers contends industry and areapractice favor an assignment of the work to sheetmetal workers because casings were made of sheetmetal exclusively for the past 25 to 30 years, except forthree jobs in the New York City area, including thepresent job. Bricklayers contends that such practice islimited to instances where architects' specificationscall for sheet metal rather than masonry, that wherethey call for masonry such work has been performedsatisfactorily by bricklayers. The record shows thatplenums, as defined by the Sheet Metal Workers, havebeen made of either sheet metal or masonry in asubstantial number of instances over the years, butthat the practice of using masonry casings surround-ing high pressure outflow of air is an innovation in thelocal area in question, sheet metal having been thetraditional material used in constructing such casings.However, an arbitration award in evidence 16 providesthat all "plenums" made out of masonry will beerected by bricklayers, and those to be made out ofsheet metal, will be built by sheet metal workers. Theeffect of this arbitration would seem to allow generalcontractors such as Diesel to choose the kind ofmaterial to be used in accordance with architects'specifications and plans of building owners. Dieselhas in the past exercised the right to make this choiceand has subcontracted the erection of walls tomasonry subcontractors such as La Sala, whoseemployees, represented by the Bricklayers, have15Local 25,International Brotherhoodof ElectricalWorkers,AFL-CIO(New York Telephone Company),152 NLRB 723.16Decision of -Building Trades Employers'Executive Committee inSheetMetal Workers LocalNo 28 v Bricklayers Local No 54,August 12,1970. Although the Sheet Metal Workers is correct in stating that Dieselwas not a party to this arbitration, and thus notbound by it,we note thatthedecision recognizes that either typematerialmay be used inconstructing"plenums."There is also evidence in the record that althoughthe term plenum was used, the work involved the construction of wallsperformed the work in the local area. Thus industryand area practice appear to be inconclusive.2.Skill and trainingSheet Metal Workers asserts that its members alonepossess the requisite skills and experience necessary toerect casings, that is, walls enclosing air-conditioningunits,as they have been erecting air-conditioningsystems and casings for years, and as they are trainedover a 4-year period by schooling, and journeymenoften take postgraduate courses. It also asserts thatbricklayer work of cementing bricks and blocks andsetting them in position is a relatively unskilledcalling. Bricklayers contends that its members havetraditionally erected masonry enclosures, includingplenums and casings, in a skillful manner, and that asheet metal contractor admitted on the record that hedoes not question the competency of a masoncontractor to build the disputed walls. The recordshows that both sheet metal workers and bricklayershave performed the disputed work in a satisfactoryand competent manner, using the materials of eachone's own trade.17 In sum, we find that considerationsof skill do not favor either of the contesting groups.183.Assignment of workSheetMetalWorkers claims that the decision tofabricate the walls out of masonry was made byFederal after it first drew and then discarded plansusing sheet metal and that these facts support theUnion's charge against that Company of breach ofcontract. From this it argues that the efforts of SheetMetalWorkers to preserve work in this case wereidentical with its efforts inN.L.R.B. v. Local UnionNo. 28, Sheet Metal Workers,380 F.2d 827 (C.A. 2),denying enforcement of 156 NLRB 804, and that theBoard should not permit contractors, at their whim, toprescribe jurisdiction of craft unions; that these factsshould be considered by the Board in evaluatingDiesel's assignmentof the work in dispute to a masoncontractor. Besides noting that the'case relied upon bythe Sheet Metal Workers does not concern itself withalleged violations of Section 8(b)(4)(D), we find novalid basis in the record to substantiate the claim thatFederal made the decision to use masonry or even wasin a position to make such a decision. AlthoughMiller, Diesel's president, at first identified Federal asone of the parties that initially decided to use masonryenclosing air-condrtiomng units.17This factalso serves to render unnecessarythe resolution of thecontroversy over the correctusage of the terms casingsand plenums. Theonly issue concerningus, whicheverterm is used to describethe work indispute, is which competing group of employeesshould be awarded thatwork.18Furtherevidence of this is the fact that at times a combination ofsheet metaland masonry structureshave been used in building the walledenclosure. SHEET METALWORKERS,LOCAL NO. 2883construction in the disputed work, he later correctedhimself, stating that he had inadvertently said Federalwhen he had meant to say Falk. Miller went on toexplain that Federal was not at all involved in thedecision which was ultimately made by the architects,Emory Roth & Sons, and the owners of the building,Helmsley-Spear. Careful persual of the record leadsus to conclude that Miller's initial testimony in thisregard was due to an honest mistake on his part. Therecord shows that Falk was at all times the contractorengaged by Diesel to install the heating, ventilating,and air-conditioning systems in the building; that thecontract between Falk and Diesel expressly excludedthe disputed work; and that Falk could not subcon-tract to Federal what it did not have to give. In light ofthese circumstances, we conclude that Federal wasnever assigned the work in question and hence couldnot have been in the position of determining the kindof material to be used. On the other hand, it is clearthat the assignment of the disputed work by Diesel toLa Sala and its employees was made in accordancewith the plans and specifications of the architects andowners of the building directing that all casings,plenums, and shaftways be constructed in masonry.4.Efficiency and economySheet Metal Workers contends that evidence in therecord shows that sheet metal is more efficient thanmasonry, because it has the flexibility required towithstand the high air pressures and velocities in unitssuch as the one installed in the instant case involvingat least 30,000 cubic feet per minute, whereas masonryis inflexible, and cannot withstand such pressureswithout causing escape of air and necessary repairsdue to the fact that mortar, when dry, loses its sealingquality; that without steel in the masonry wall, themasonry wall has no loadbearing characteristics towithstand air pressure. It argues further that instanceshave occurred where damage has resulted from suchpressures and the walls have had to be rebuilt. Thus, itconcludes, in view of the necessity for costly steelreinforcing and repairs, masonry has no- cost advan-tages over steel metal. Bricklayers contends thatevidence in the record shows, to the contrary, thatbecause the enclosures in the instant case were coated,that they would be impervious to air pressuresgenerated, that masonry walls are cheaper to installand repair, are more fire resistant, and result inquieter operation of the air-conditioning system.Where weight is no problem, as in the instant case,because the walls rest on the subbasement floor, thelighterweight of sheet metal is no advantage.19Although not in issue,it follows from this award of the disputed workthat employees represented by Sheet Metal Workers would be entitled toperform the work if sheet metal were to be utilized.20LocalUnion No. 28 Sheet Metal Workers (Fast Pace Corp.),183Whatever the merits of that dispute, it is clear thatthose- commissioning the building selected masonryconstruction, and it is not within the province of theBoard to countermand that selection. This factorweighs in favor of an award to employees representedby the Bricklayers.5.Conclusions as to the merits of thedisputeFrom the foregoing,we conclude,based in particu-lar upon the factors of efficiency and economy ofoperations,and the assignment of the work which hasbeen satisfactorily performed by bricklayers em-ployed by LaSala and other employers who aremembers of the ABMC that the factors involved favorthese employees'performance of the disputed work,whenever masonry materials are specifiedAccordingly,we award such work to these employees who arerepresentedby theBricklayers.19 Inmaking thisdetermination,we award the work to the employees ofthe above employers who are currently represented bythe Bricklayers,but not to this Union or its members.6.Scope of the awardThe Bricklayers requests that the Board issue abroad work award on its behalf encompassing alljobsiteswherever the territorial jurisdiction of theBricklayersNew York Executive Committee, i.e.,New York City and Long Island to the Wading River,and the Sheet Metal Workers, whose jurisdictionencompasses New York City, coincide. Bricklayerscontends that such is necessary in order to avoid arepetition of similar jurisdictional claims and attend-ant work stoppages at construction sites within theterritorial jurisdiction of the Sheet Metal Workers. Insupport of its request, Bricklayers introduced eviden-ce of other incidents antedating the hearing hereinwhich, together with the instant dispute based on aNew York City-wide claim for work, demonstratesthat the work in dispute has been a continuous sourceof controversy between it and the Sheet MetalWorkers in the New, York City area, and that similardisputes involving La Sala and other mason contrac-torsmay occur in the future. We find that theforegoing evidence and other cases decided by theBoard 20 demonstrate a proclivity on the part of theRespondent to engage in further unlawful conductwith attendant work interruptions. Accordingly, weconclude that the issuance of a broad award isappropriate in this case 21NLRB No. 120;Sheet MetalInternational Association,Local 28, AFL-CIO(Nu-Fiberglass Duct Corporation),159 NLRB 1423.21Millwrights Local Union No. 1102 (Den Cartage Company),160 NLRB1061, 1082-83. SeealsoLocal 169, Carpenters,119 NLRB726, 732. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDDETERMINATION OF DISPUTESheetMetalWorkers InternationalAssociation,Local No. 28, AFL-CIO, coincide.2.Sheet Metal Workers International Association,Local Union No. 28, AFL-CIO,isnot and has notbeen entitled,bymeans proscribedby Section8(b)(4)(D)of the Act,to force or require theEmployersherein or any employer-member of theABMC of New York,Inc., to assign the above workwhen performed as set forth above,to sheet metalworkers who are currently represented by such labororganization.3.Within 10 daysfrom the date of this Decisionand Determination of Dispute,Sheet Metal WorkersInternationalAssociation,LocalUnion No. 28,AFL-CIO,shallnotify the Regional Director forRegion 2,in writing,whether it will or will not refrainfrom forcing or requiring the Employers,by meansproscribedby Section 8(b)(4)(D) of the Act,to assignthe above work in dispute to employees representedby BricklayersUnion No. 34, New York,affiliatedwith the New York Executive Committee for Brick-layers,Masons, and Plasterers InternationalUnion ofAmerica, AFL-CIO.Pursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following determination of dispute.1.Employees employed by La Sala Mason Corpo-ration or any other employer-member of the Associat-ed Brick Mason Contractors of New York, Inc., andwho are represented by Bricklayers Union No. 34,New York, affiliated with the New York ExecutiveCommittee for Bricklayers, Masons and PlasterersInternationalUnion of America, AFL-CIO, areentitled to perform the work involved in the construc-tion of walls or other enclosures surrounding air-conditioning fans, otherwise commonly referred to asplenums or casings, on all construction projects wheremasonry construction is specified, and wherever theterritorial jurisdiction of Bricklayers Union No. 34,New York, affiliated with the New York ExecutiveCommittee for Bricklayers, Masons, and PlasterersInternational Union of America, AFL-CIO, and of